ELD-013                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-4217
                                       ___________

                           IN RE: BRUCESTAN JORDAN,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to Civil Action No. 10-cv-04398)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.

                                    December 7, 2011

                     Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                           (Opinion filed: December 14, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Brucestan Jordan, proceeding pro se and in forma pauperis, has filed a petition for

a writ of mandamus, apparently requesting that this Court order: (1) the Superior Court of

New Jersey to stay a criminal action, and (2) the United States District Court for the

District of New Jersey to act on the lawsuit that he filed under 42 U.S.C. § 1983.

                                             1
       Mandamus is a drastic remedy that is granted only in extraordinary cases. See In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). It may be “used to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it

to exercise its authority when it is its duty to do so.” Id. (internal citation and quotation

omitted). To demonstrate that mandamus is appropriate, a petitioner must establish that

he or she has “no other adequate means” to obtain the relief requested, and that he or she

has a “clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d

74, 79 (3d Cir. 1996).

       Here, there is no basis for granting the petition for a writ of mandamus, as Jordan

does not have a “clear and indisputable” to the relief requested. First, to the extent that

he asks this Court to stay the state court proceedings, state courts are not “inferior

courts,” over which we have mandamus power, and we lack the ability to compel action

by state courts or officials in connection with state court proceedings. See In re Grand

Jury Proceedings, 654 F.2d 268, 278 (3d Cir. 1981).

       Second, Jordan also appears to seek an order compelling the District Court to rule

on his 42 U.S.C. § 1983 complaint and/or his motion for a preliminary injunction.

Although district courts are generally given discretion to control their dockets, see In re

Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982), an appellate court may

issue a writ of mandamus when an undue delay in adjudication is “tantamount to a failure

to exercise jurisdiction,” Madden, 102 F.3d at 79. At this time, there is no basis for

                                              2
compelling the District Court to act, as the matter appears to be progressing in a timely

manner. The District Court granted Jordan’s motion to reopen the proceedings in April

2011, denied his application for counsel in July 2011, and granted his motion to

supplement the proceedings in October 2011. Jordan’s motion for a preliminary

injunction was docketed in April 2011, and thus has been pending for several months.

While the decision on this motion may be considered to be delayed, such a delay is not

extraordinary. We are confident that the District Court will timely take action.

Accordingly, Jordan’s petition for a writ of mandamus will be denied.




                                             3